Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the subject application filed on 01/24/2020:
Claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70 (for a total of 23) have been examined.
Claims 6, 8, 7, 11-13, 15-20, 22, 25-27, 29-38, 40-42, 44-50, 54, 56-60, 62-65, 67-68 and 71-139 have been canceled by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 “roadside unit RSU;” “Traffic Control Unit TCU;” “onboard unit(s) OBU;” “non-traffic unit(s);” “walking unit(s)” in claims 1, 7, 9, 12, 14, 55 and 70.
Although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as ……….. , per fig. 1-2, 5-7, Para [0040-0046, 0059, 0071, 0078] of the published specification, the claimed/specified “roadside unit RSU;” “Traffic Control Unit TCU;” “onboard unit(s) OBU;” “non-traffic unit(s);” “walking unit(s)” appear to be structure elements/components of bigger structures.  
	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	

	
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 1 and 70 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1.1.1	Claims 1 and 70 recite the limitation/feature “heterogeneous degrees [of coverage and functionality],” which is not described, or explained, just mentioned (Emphasis added) in Para [0022] of the specification at least as published, mainly repeating the claim language, which makes it unclear, in regards to the term “heterogeneous degrees,” what it is, or what type or kind of coverage and functionality of a system and/or its elements would be considered or defined as coverage and functionality of heterogeneous degrees. Clarification is required.
	For the purpose of this examination, the term “heterogeneous degrees” is not given a patentable weight, and withdrawn from consideration. 
1.1.2	Claims 1 and 70 recite the limitation/feature “levels of coordinated control,” which is not described, or explained, just mentioned (Emphasis added) in Para [0002, 0005, 0022, 0069] of the specification at least as published, mainly repeating the claim language, which makes it unclear, in regards to the terms “levels”, “coordinated” what it is, what they are, or what type or kind of control among system and/or its elements/subsystems would be considered or defined as a coordinated control having levels. Clarification is required.
	For the purpose of this examination, the term “levels of coordinated control” is not given a patentable weight, and withdrawn from consideration. 


2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.1	The term “heterogeneous degrees [of coverage and functionality]," in claims 1 and 70, is a relative term which renders the claims indefinite. The terms “heterogeneous degrees” and/or “degree(s)” are/is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, which renders the claims indefinite.  
Applicant’s Specification does not assign or suggest a particular definition to the term “heterogeneous degrees” or otherwise indicate that this term is used in a manner other than its ordinary and customary meaning.  Therefore, in determining the ordinary and customary meaning of the claim term “heterogeneous [degrees]” as viewed by a person of ordinary skill in the art, it is appropriate to consult a general dictionary definition of the word “heterogeneous” for guidance.  Comaper Corp. v. Antec, Inc., 596 F.3d 1343, 1348 (Fed. Cir. 2010).
The ordinary meaning of the word “heterogeneous” includes “… consisting of dissimilar or diverse ingredients or constituents; mixed.”  https://www.merriam-webster.com/dictionary/heterogeneous (last visited 08/10/2020).
Additionally, the limitation/feature “heterogeneous degrees [of coverage and functionality],” is not described, or explained, just mentioned (Emphasis added) in Para [0022] of the specification at least as published, mainly repeating the claim language, which makes it unclear, in regards to the term “heterogeneous degrees,” what it is, or what type or kind of coverage and functionality of a system and/or its elements would be considered or defined as coverage and functionality of heterogeneous degrees; or what type or kind of coverage and functionality of a system and/or its elements would be considered or defined as coverage and functionality of mixed degrees, or dissimilar or diverse degrees, which renders the claims indefinite. Clarification is required.

	For the purpose of this examination, the term “heterogeneous degrees” is not given a patentable weight, and withdrawn from consideration. 
	Hence, the corresponding limitation/feature of claim 1 will be interpreted as the following: “…wherein the CAVH network comprises 
2.1.2	The term “levels of coordinated control," in claims 1 and 70, is a relative term which renders the claims indefinite.  The term “levels of coordinated control” and/or “level(s)” are/is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, which renders the claims indefinite.  
The limitation/feature “levels of coordinated control,” is not described, or explained, just mentioned (Emphasis added) in Para [0002, 0005, 0022, 0069] of the specification at least as published, mainly repeating the claim language, which makes it unclear, in regards to the terms “levels”, “coordinated” what it is, what they are, or what type or kind of control among system and/or its elements/subsystems would be considered or defined as a coordinated control having levels, which renders the claims indefinite. Clarification is required.
	It is also unclear what type or kind of control among system and/or its elements/subsystems would be considered or defined as a control among system and/or its elements/subsystems NOT coordinated, or  without any levels, which also renders the claims indefinite. Clarification is required.
	For the purpose of this examination, the term “levels of coordinated control” is not given a patentable weight, and withdrawn from consideration.  

2.1.3	Claims 1 and 70 recite the limitation/feature “provide/providing operations and maintenance service,” which is unclear, in regards to what type of operation(s) or maintenance service(s), what it is or they are, whether it’s in relative to vehicle operation(s) and maintenance service, or not relative to vehicle operation(s) and maintenance service, or something else, which renders the claims indefinite. Clarification is required. 
For the purpose of this examination, it will be interpreted that the limitation/feature “provide/providing operations and maintenance service” is related to “critical locations/points, such as … real-time traffic incident (e.g., points with traffic incidents (e.g., accident, crash, congestion, construction or maintenance, weather-related event, etc.) or vehicle malfunction are identified as critical points,” in view of specification, particularly in accordance with Para [0061, 0078, 0087, 0089] of the specification at least as published. 
2.1.4	Claim 9 recites the limitation "the traffic environment" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
2.1.5	Claims 2-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	

Claim Rejections - 35 USC § 101
1.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.1          Claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
1.1.1          Claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70, while reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), are directed to an abstract idea, which is a judicial exception, the abstract idea being that of data collecting/gathering, data processing, providing instructions, operation information relative to control, operations and maintenance services to user(s), e.g., by “… providing control among system entities; providing road users with information and instructions; and providing operations and maintenance services,” as claimed and stated in independent claims 1 and 70. This abstract idea is falls within the groupings of mental processes, and/or certain methods of organizing human activities, distilled from case law, because these processes and methods of data collecting/gathering, data processing, providing instructions, operation information relative to control, operations and maintenance services to user(s), are concepts that can be performed in the human mind (including an observation, evaluation, judgement, opinion). Applicant’s Specification does not provide, assign, or suggest a particular algorithm, program, protocol, equations, formulas, or any particulars of the computer network/processors or algorithms for data collecting/gathering, data processing, providing instructions, operation information relative to control, operations and maintenance services to user(s).  The specification discloses the generality of gathering, processing data and providing instructions, operation information relative to control, operations and maintenance services to user(s) using any types of computer network/processors. It just simply “collects/gathers data, processes data, provides instructions, operation information relative to control, operations and maintenance services to user(s).”  The steps of data collecting/gathering, data processing, providing instructions, operation information relative to control, operations and maintenance services to user(s) contain no particulars for performing such data distribution.  The computers within the disclosure is simply performing convention computerize functions without providing any controls or improvement in the technology.  The network and processors simply provide extra solution activity of conventional data collecting/gathering, data processing, providing instructions, operation information relative to control, operations and maintenance services to user(s).    

Moreover, limiting the use of the idea to a particular technological environment (e.g., traffic control, providing information and control instructions to user(s)) is not enough to transform the abstract idea into a patent-eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70 rejected under 35 U.S.C. 103 as being unpatentable over Ichimaru (Pub. No.: US 2020/0005644A1).
As per claims 1 and 70, Ichimaru discloses through the invention (see entire document), a vehicle operations and control system / method for a connected automated vehicle highway (CAVH) network (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0089-0103, 0123]), said system comprising an intelligent road infrastructure system (IRIS) (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0126] – teaching ITS (Intelligent Transport Systems)) comprising: 

a Traffic Control Unit (TCU) (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0130-0150, 0226, 0347] – teaching edge servers 3) and Traffic Control Center (TCC) network (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0130-0150, 0226, 0347] – teaching core servers 4), 
wherein the CAVH network comprises RSU coverage and functionality and/or TCU/TCC coverage and functionality (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0113, 0130-0150, 0226, 0210-0269, 0347]); and 
wherein the CAVH network is configured to: 
provide control among system entities (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0113, 0130-0150, 0226, 0210-0269, 0347]); 
provide road users with customized information and time-sensitive control instructions (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0155-0162, 0180, 0184, 0190-0191, 0199, 0345] – teaching display 56 and the speaker 57 as output devices for notifying the user, who is the occupant of the vehicle 5, various types of information generated by the control unit 51; pedestrian terminal 70 that displays on the screen or outputs by sound the prediction information received from the edge server 3); and 
provide operations and maintenance services (see entire document, particularly fig. 2, Para [0125-0133] – teaching dynamic information map M1 representing traffic restriction information, road construction information, wide area weather information, and the like).

As per claim 2, Ichimaru further discloses through the invention (see entire document), vehicle onboard units (OBU) and vehicle interfaces (see entire document, particularly fig. 3, Para [0147-0180] – teaching internal configuration of an on-vehicle apparatus 50); traffic operations centers (TOC) (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0130-0150, 0226, 0347] – teaching core servers 4); and/or a cloud-based platform configured to provide information and computing services (see entire document, particularly fig. 1, 6, 11-14, Para [0056, 0076, 0089-0103, 0123, 0138] – teaching servers with cloud computing, in fig. 11 for example).

As per claim 3, Ichimaru further discloses through the invention (see entire document), system configured to manage mixed traffic of vehicles having heterogeneous automation levels, non-automated vehicles, and/or other road users (see entire document, particularly Para [0063, 0108-0109]).

As per claim 4, Ichimaru further discloses through the invention (see entire document), system configured to provide sensing functions, transportation behavior prediction and management functions, planning and decision-making functions, and/or vehicle control functions (see entire document, particularly Para [0029-0034, 0064, 0077, 0296, 0354, 0360-0368]).

As per claim 5, Ichimaru further discloses through the invention (see entire document), CAVH network that comprises a partially instrumented portion and/or a non-instrumented portion (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0126, 0315, 0319] – teaching ITS (Intelligent Transport Systems) with roadside unit(s) and without roadside unit(s)).

Claim 6 canceled.

As per claim 7, Ichimaru further discloses through the invention (see entire document), partially instrumented RSU providing one or more of the following types of functions: communications functions, environment sensing functions, traffic behavior prediction functions, and/or vehicle control functions (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0029-0034, 0064, 0077, 0113, 0126, 0131, 0210-0269, 0296, 0315, 0319, 0354, 0360-0368]).

Claim 8 canceled.

As per claim 9, Ichimaru further discloses through the invention (see entire document), system configured to sense the traffic environment for an area comprising said partially instrumented RSU using data from the partially instrumented RSU and data from other system components communicated using 

As per claim 10, Ichimaru further discloses through the invention (see entire document), system configured to sense and communicate traffic environment data for an area, said traffic environment data describing vehicles; pedestrians; road geometry, road design information and road pavement conditions; traffic control infrastructure; traffic control devices; and/or animals (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0029-0034, 0063-0064, 0077, 0112-0113, 0126, 0129-0131, 0174, 0210-0269, 0296, 0315, 0319, 0354, 0360-0368]).

Claims 11-13 canceled.

As per claim 14, Ichimaru further discloses through the invention (see entire document), transportation behavior prediction and management functions configured to predict movement of mixed traffic of vehicles having heterogeneous automation levels, non-automated vehicles, and/or other road users based on information collected by and/or communicated from a partially instrumented RSU, vehicle to vehicle communication, and/or the cloud (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0029-0034, 0063-0064, 0077, 0108-0109, 0113, 0126, 0131, 0210-0269, 0296, 0315, 0319, 0354, 0360-0368]).

Claims 15-20 canceled.

As per claim 14, Ichimaru further discloses through the invention (see entire document), system configured to provide a partially instrumented transportation network (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0126, 0315, 0319] – teaching ITS (Intelligent Transport Systems) with roadside unit(s) and without roadside unit(s)).

Claim 22 canceled.

As per claim 23, Ichimaru further discloses through the invention (see entire document), system configured to manage traffic and provide vehicle instructions for vehicles in a traffic environment comprising mixed traffic and non-traffic units that are human-driven vehicles, autonomous vehicles, connected vehicles, walking units, non-motor vehicles, connected autonomous vehicles, and/or obstacles (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0029-0034, 0063-0064, 0077, 0108-0109, 0112-0113, 0126, 0129-0131, 0174, 0210-0269, 0296, 0315, 0319, 0354, 0360-0368] – teaching pedestrian 7 that includes not only a person who moves on foot but also a person who is riding on a bicycle or the like that does not have a power supply (Para [0112]); vehicle 5 as not limited to a four-wheeled vehicle but may be a two-wheeled vehicle (motorcycle) (Para[0108]); drive type of the vehicle 5 that may be any of engine drive, electric motor drive, and hybrid type, automatic driving in which these operations are performed by software (Para [0109])).

As per claim 24, Ichimaru further discloses through the invention (see entire document), vehicle control functions configured to provide control instructions to: road infrastructure; a human; a vehicle; and/or an animal or moving obstacle (see entire document, particularly Para [0253, 0292, 0314] – teaching vehicle 5A that transmits, to the edge server 3, change point information for making notification of the initial detection; notifying the pedestrian 7 that there is a possibility of collision with a vehicle 5 or a pedestrian 7; providing approaching pedestrian notification service to the user).

Claims 25-27 canceled.

As per claim 28, Ichimaru further discloses through the invention (see entire document), vehicle control functions that comprise coordinated control strategies comprising full control strategies, partial control strategies, and/or non-control strategies (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0009, 0012, 0036, 0135, 0151, 0161-0165]).

Claims 29-38 canceled.

As per claim 39, Ichimaru further discloses through the invention (see entire document), vehicle control functions that provide microscopic control of an individual vehicle (see entire document, particularly Para [0023-0024, 0055, 0065, 0067, 0272-0294, 0345, 0362, 0366-0367] – teaching performing collision avoidance process or the like; controlling prediction of a hazardous vehicle having a high possibility of veering off the traffic lane).

Claims 40-42 canceled.

As per claim 43, Ichimaru further discloses through the invention (see entire document), one or more critical points instrumented with one or more IRIS components to provide partial or full control of the critical point (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0044, 0126, 0215, 0249-0264] – teaching ITS (Intelligent Transport Systems);  setting change point information of detected object; shooting, with roadside sensor(s), area(s) of the vehicle(s) 5A, 5B, change point(s) information regarding a recognized object).

Claims 44-50 canceled.

As per claim 51, Ichimaru further discloses through the invention (see entire document), system as a partially instrumented CAVH system (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0089-0103, 0123, 0126, 0315, 0319] – teaching core network comprising ITS (Intelligent Transport Systems) with roadside unit(s) and without roadside unit(s)).

As per claim 52, Ichimaru further discloses through the invention (see entire document), partially instrumented CAVH system that comprises IRIS components of varying functionality (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0044, 0089-0103, 0123, 0126, 0215, 0249-0264, 0315, 0319]).

As per claim 53, Ichimaru further discloses through the invention (see entire document), partially instrumented CAVH system that comprises IRIS components of varying hardware and/or software configurations (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0044, 0089-0103, 0123, 0126, 0215, 0249-0264, 0315, 0319]).

Claim 54 canceled.

As per claim 55, Ichimaru further discloses through the invention (see entire document), an RSU providing communications functions, environment sensing functions, traffic behavior prediction functions, and/or vehicle control functions (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0029-0034, 0064, 0077, 0113, 0126, 0131, 0210-0269, 0296, 0315, 0319, 0354, 0360-0368]).

Claims 56-60 canceled.

As per claim 61, Ichimaru further discloses through the invention (see entire document), system comprising a TCC/TCU configured to make decisions, globally optimize traffic, and/or control traffic (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0113, 0130-0150, 0226, 0210-0269, 0347]).

Claims 62-65 canceled.

As per claim 66, Ichimaru further discloses through the invention (see entire document), system configured to synchronize data in time or space (see entire document, particularly Para [0192, 0249]). 

Claims 67-68 canceled.

As per claim 69, Ichimaru further discloses through the invention (see entire document), system configured to coordinate control commands sent to vehicles through OBU communication (see entire 

Claims 71-139 canceled.

 

	
	Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662